Van Brunt, P. J.:
I concur. It seems to me that it is perfectly plain that the testator intended by his will to confer upon his children a vested remainder, subject to be divested by death during the continuance ■of the intermediate estate.
Motion for new trial denied and interlocutory judgment modified "by adjudging that the legatees under the will of Henry Leiden ■Stevens took one undivided third in the personal property mentioned in the 3d and 4th clauses of the will of Paran Stevens, being the share which said Henry Leiden Stevens would have taken if he had survived the life tenant, with costs to all parties to be paid out of the fund.